JUDGE BENNETT
delivered the opinion op the court.
B. F. Shepherd’s real estate was sold under executions in favor of the appellants’ intestates, which was purchased by them, but no deed was made to the *274purchasers. Thereafter, B. P. Shepherd and the purchasers having died, the appellee, widow of B. P. Shepherd, in an action to settle' B. P. Shepherd’s estate as an insolvent estate, claimed out of the real estate thé value of her dower in said real estate in money, and the value of the personal property which she was entitled to have set apart to her, but which was not on hand. The lower court allowed the ap pellants a lien on said real estate for the respective amounts of their executions, subject to the value of the appellee’s dower and one-third of rents while said estate was in the hands of the receiver, to which the appellants do not except. The court also allowed the appellee about one hundred and ninety-seven dollars in lieu of personal property not on hand, to be paid out of the purchase money of said real estate, and to be of equal dignity with the lien of the appellants, to which the appellants except.
The court seemed to go upon the idea that the statute exempting in favor of the widow' certain articles of property, if on hand; if not, their value “in other property or money,” included real as well as personal estate. This is certainly not so ; for the real estate descends directly to the heirs-at-law, the title to which eo instanti with the death of the intestate passes to said heirs ; and it is presumed that if the Legislature had meant to subject this estate to the payment of the deficiency of personal estate required to be set apart to the widow, appropriate words would have been used for that purpose; but the words employed do not mean that. .The exemption in favor of the widow' is certain articles of per*275sonal property, and the expression, “ other property,” certainly refers to personal property that may be on hand.
The levy of said executions was valid, but the proceedings thereafter had were irregular; consequently, the court only allowed a lien on the land, to which the appellants did not except, but only excepted to the action of the court in reference to said matter of one hundred and ninety-seven dollars, which was error, and the judgment as to that matter is reversed.